Citation Nr: 1202161	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma granted service connection for diabetes mellitus associated with herbicide exposure and assigned a 20 percent evaluation for this disorder, effective April 27, 2007.  

An April 2007 VA Form 21-22 names the Disabled American Veterans (DAV) as the Veteran's representative.  In February 2009, the Veteran submitted a VA Form 21-22a [Appointment of Individual as Claimant's Representative] appointing his wife as his representative.  In a March 2009 letter, the RO informed the Veteran that it could not establish his wife as representative because the VA Form 21-22a was not properly filed.  The RO further informed the Veteran that it would continue to recognize the DAV as his representative unless he submitted a properly filed VA Form 21-22a.  The Veteran did not respond.  The Board notes that the DVA subsequently filed documents on the Veteran's behalf.  Accordingly, the Board finds that the Veteran is currently represented by the DAV.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the June 2009 VA Form 9, the Veteran indicated that he did not want a hearing before a Veterans Law Judge (VLJ) "unless it would help to plead my case."  However, the attached letter from the Veteran's representative contains a request for a hearing before a VLJ.

In this regard, the Board notes that a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Accordingly, the Board concludes that the Veteran's appeal must be remanded to accord him an opportunity to testify at a hearing before a VLJ-either at the RO or via videoconferencing.  

Accordingly, the case is REMANDED for the following action:

According to the Veteran's wishes, schedule him for a hearing before a VLJ-either at the RO or via videoconferencing.  Notify the Veteran and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

